Motion granted to the extent of dispensing with the printing of the record on appeal and the appellants’ points and permitting the appeal to be heard on the original case on appeal, after the same has been settled by the Trial Justice, and upon typewritten appellants’ points on condition that the appellants serve one copy of the typewritten appellants’ points upon the Corporation Counsel and file six copies thereof with this court. Concur — Breitel, J. P., Rabin, M. M. Frank, Valente and McNally, JJ.